Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         24-APR-2020
                                                         08:39 AM



                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                           JAMES SIUGPIYEMAL,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 2PC141000774(3)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant James Siugpiyemal’s

application for writ of certiorari, filed on March 11, 2020, is

hereby rejected.

           DATED:   Honolulu, Hawai#i, April 24, 2020.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson